This cause is submitted on motion of appellee to dismiss the appeal for failure to comply with Rule VII of the Courts of Appeals.
Where the appellant has failed to file a bill of exceptions, assignments of error and brief within 50 days after filing of notice of intention to appeal on questions of law, a motion to dismiss the appeal will be sustained. Section 12223-21, General Code; Anderson v. Indus. Comm., 135 Ohio St. 77,19 N.E.2d 509; Parrett v. Parrett, 42 Ohio Law Abs., 413, 60 N.E.2d 736; Lair v. Lair, 33 Ohio Law Abs., 544, 35 N.E.2d 850;Tucker v. Fergus, 30 Ohio Law Abs., 508; Fulkerson v. RoxannaCanning Co., 26 Ohio Law Abs., 607.
The motion to dismiss the appeal will be sustained.
Motion sustained.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 94